 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20   PageID.1   Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHIGAN ELECTRICAL EMPLOYEES’ PENSION FUND, Trustees of;
MICHIGAN ELECTRICAL EMPLOYEES HEALTH PLAN, Trustees of;
NATIONAL ELECTRICAL BENEFIT FUND, Trustees of;
NATIONAL ELECTRICAL ANNUITY FUND, Trustees of;
WEST MICHIGAN ELECTRICAL JOINT APPRENTICESHIP AND
TRAINING COMMITTEE TRUST, Trustees of;
WEST MICHIGAN LABOR-MANAGEMENT COOPERATION
FUND, Trustees of; SAGINAW ELECTRICAL JOINT
APPRENTICESHIP AND TRAINING COMMITTEE TRUST,
Trustees of; SAGINAW LABOR-MANAGEMENT COOPERATION
FUND, Trustees of; I.B.E.W. LOCAL UNION NO. 665 JOINT
APPRENTICESHIP AND TRAINING COMMITTEE – LANSING, Trustees of;
LANSING LABOR MANAGEMENT COOPERATION FUND, Trustees of;
IBEW LOCAL 665 SUPPLEMENTAL UNEMPLOYMENT BENEFIT FUND,
Trustees of; BAY CITY ELECTRICAL JOINT APPRENTICESHIP AND
TRAINING COMMITTEE TRUST, Trustees of; BAY CITY
LABOR-MANAGEMENT COOPERATION FUND, Trustees of;
FLINT ELECTRICAL JOINT APPRENTICESHIP AND TRAINING
COMMITTEE TRUST, Trustees of; and FLINT LABOR-MANAGEMENT
COOPERATION FUND, Trustees of,

            Plaintiffs,
                                              Case No.
v.
                                              Hon.
ROTH ELECTRICAL, LLC,
a Michigan limited liability company,

            Defendant.




                                        1
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20       PageID.2   Page 2 of 7




WATKINS, PAWLICK,
CALATI & PRIFTI, PC
HOPE L. CALATI (P54426)
Attorneys for Plaintiffs
1423 E. Twelve Mile Rd.
Madison Heights, MI 48071
(248) 658-0800

                                 COMPLAINT

            1.     Plaintiffs are the Trustees of the Michigan Electrical

Employees’ Pension Fund, the Trustees of the Michigan Electrical Employees

Health Plan, the Trustees of the National Electrical Benefit Fund (“NEBF”), the

Trustees of the National Electrical Annuity Fund (“NEAP”), the Trustees of the

West Michigan Electrical Joint Apprenticeship and Training Committee Trust, the

Trustees of the West Michigan Labor-Management Cooperation Fund, the Trustees

of the Saginaw Electrical Joint Apprenticeship and Training Committee Trust, the

Trustees of the Saginaw Labor-Management Cooperation Fund, the Trustees of the

I.B.E.W. Local Union No. 665 Joint Apprenticeship and Training Committee –

Lansing, the Trustees of the Lansing Labor Management Cooperation Fund, the

Trustees of the IBEW Local 665 Supplemental Unemployment Benefit Fund, the

Trustees of the Bay City Electrical Joint Apprenticeship and Training Committee

Trust, the Trustees of the Bay City Labor-Management Cooperation Fund, the

Trustees of the Flint Electrical Joint Apprenticeship and Training Committee Trust,

and the Trustees of the Flint Labor-Management Cooperation Fund (collectively,
                                        2
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20      PageID.3   Page 3 of 7




“Funds”), which were established through collective bargaining, are maintained

and administered pursuant to Section 302 of the Labor-Management Relations Act

of 1947, as amended (“LMRA”), 29 USC §§186, et seq., and the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 USC §§1001,

et seq. The Michigan Electrical Employees’ Pension Fund and the Michigan

Electrical Employees Health Plan maintain their principal offices in the City of

Lansing, Michigan. The National Electrical Benefit Fund and the National

Electrical Annuity Fund maintain their principal offices in the City of Rockville,

Maryland. The West Michigan Electrical Joint Apprenticeship and Training

Committee Trust and the West Michigan Labor-Management Cooperation Fund

maintain their principal offices in City of Coopersville, Michigan. The Saginaw

Electrical Joint Apprenticeship and Training Committee Trust and the Saginaw

Labor-Management Cooperation Fund maintain their principal offices in the City

of Saginaw, Michigan. The I.B.E.W. Local Union No. 665 Joint Apprenticeship

and Training Committee – Lansing and the Lansing Labor Management

Cooperation Fund maintain their principal offices in the City of Lansing,

Michigan. The Trustees of the Bay City Electrical Joint Apprenticeship and

Training Committee Trust and the Trustees of the Bay City Labor-Management

Cooperation Fund maintain their principal offices in the Bay City, Michigan. The

Flint Electrical Joint Apprenticeship and Training Committee Trust and the Flint


                                        3
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20       PageID.4    Page 4 of 7




Labor-Management Cooperation Fund maintain their principal offices in the City

of Flint, Michigan.

            2.        Defendant Roth Electrical, LLC (“Roth Electrical”) is a

Michigan limited liability company doing business in an industry affecting

commerce within the meaning of 29 USC §142 and §185 and 29 USC §1002(5)

and (12). Its principal place of business is in the City of Burton, County of

Genesee, State of Michigan.

            3.        Jurisdiction of this Court is predicated on Section 301 of

LMRA, 29 USC §185, and Sections 502(a)(2) and 515 of ERISA, 29 USC

§1132(a)(2) and §1145, this being a suit for breach of the fringe benefit provisions

of collective bargaining agreements (“Agreements”) entered into by International

Brotherhood of Electrical Workers Local Union Nos. 275, 557, 665, 692 and 948

(“Unions”), unincorporated labor organizations representing employees in an

industry affecting commerce within the meaning of 29 USC §142 and §185 and 29

USC §1002(12), to which defendant, as an employers, is bound.

            4.        Venue of the United States District Court for the Eastern

District of Michigan, Southern Division, is appropriate pursuant to Section

502(e)(2) of ERISA, 29 USC §1132(e)(2), the district in which the defendant is

located.




                                         4
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20          PageID.5    Page 5 of 7




             5.     Defendant Roth Electrical is bound by the Agreements, copies

of which are in Defendants’ possession.

             6.     Defendant Roth Electrical also is and has been bound by the

terms of the applicable trust agreements establishing the Funds incorporated by

reference in the Agreements.

             7.     Under the terms of the Agreements, defendant Roth Electrical

was and is obligated to make contributions to the Funds with respect to covered

work performed by and wages paid to employees of Roth Electrical.

             8.     Defendant Roth Electrical has, in violation of its contractual

obligations, failed to pay all of the contributions it was obligated to pay.

             9.     The amount of the indebtedness of defendant Roth Electrical

for such fringe benefit contributions (including contractual liquidated damages) for

work performed during the audit period of January 2013 through October 2016 is

$40,111.19, consisting of $26,342.84 in unpaid contributions, $11,286.31 in late

payment assessments arising from audit (audit assessments), $1,728.97 in NEAP

interest and $753.07 in NEBF interest.

             10.    The full amount of the indebtedness of Defendant Roth

Electrical for delinquent contributions and related amounts cannot be determined

until defendant submits its complete books and records for inspection and audit for

the period of November 2016 through the present.



                                           5
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20          PageID.6      Page 6 of 7




             WHEREFORE, Plaintiffs pray that judgment be entered in their favor

and against Defendant Roth Electrical containing the following provisions:

             A.     Adjudicating that Defendant Roth Electrical entered into (or

adopted) collective bargaining agreements with the Union and that, pursuant to

such collective bargaining agreements and applicable law, Defendant Roth

Electrical was obligated to make fringe benefit contributions to Plaintiffs for, or

with respect to work performed by, those of its employees who were represented

by the Unions;

             B.     Adjudicating that Defendant Roth Electrical is contractually

obligated to Plaintiffs for the period from (at the latest) January 2013;

             C.     Ordering Defendant Roth Electrical to specifically perform all

of the fringe benefit provisions of the collective bargaining agreements which it

entered into with the Unions;

             D.     Awarding Plaintiffs $40,111.19, representing the audited

indebtedness based on work performed from January 2013 through October 2016,

plus all costs, liquidated damages, interest, and attorneys’ fees incurred in bringing

and prosecuting this present action and all additional amounts to which Plaintiffs

are entitled pursuant to ERISA and Plaintiffs’ plan documents;

             E.     Requiring Defendant Roth Electrical to make available to an

                                           6
 Case 2:20-cv-11009-BAF-APP ECF No. 1 filed 04/23/20        PageID.7    Page 7 of 7




auditor appointed by Plaintiffs all of its books, records and accounts showing work

performed by employees, hours worked by employees and any sums paid to

Plaintiffs and to employees covered by the collective bargaining agreements for the

period of November 2016, to the date of said audit, and to pay for the cost of

auditing said books;

            F.     Entering judgment against Defendant Roth Electrical in all

amounts such audit reveals as owed by Defendant Roth Electrical, plus all costs,

liquidated damages, interest, and attorneys’ fees incurred in bringing and

prosecuting this present action and all additional amounts to which Plaintiffs are

entitled pursuant to ERISA and Plaintiffs’ plan documents; and

            G.     Granting plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good conscience.

                                Respectfully submitted,

                                WATKINS, PAWLICK, CALATI & PRIFTI, PC

                                By:   s/ Hope L. Clati
                                      HOPE L. CALATI (P54426)
                                      Attorneys for Plaintiffs
                                      1423 E. 12 Mile Road
                                      Madison Heights, MI 48071
                                      248-658-0800
                                      hcalati@wpcplaw.com

Dated: April 23, 2020

                                         7
